Citation Nr: 1740229	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thyroid disability (claimed as hyperthyroidism, surgery, cancer, removal, residuals), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.

2.  Entitlement to service connection for a bilateral eye disability (claimed as optic nerve damage), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.

3.  Entitlement to service connection for bilateral leg soft tissue sarcoma, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation.

4.  Entitlement to an initial, compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to December 1966.

This appeal to the Board of Veterans' (Board) arose from a December 2009 rating decision in which the RO, inter alia, awarded service connection for tinea versicolor and denied service connection for a thyroid condition, a prostate condition and bilateral leg soft tissue sarcoma.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

As the Veteran disagreed with the initial rating assigned following the award of service connection for tinea versicolor, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, the Veteran did not appear for the requested Board hearing scheduled in October 2015.

In July 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny those claims (as reflected in a September 2016 supplemental SOC (SSOC)), and returned these matters to the Board.


The Board notes that the additional evidence was associated with the claims file following the September 2016 SSOC.  However, in the August 2017 Appellate Brief, the Veteran specifically waived initial AOJ consideration of that evidence.  See 38 C.F.R. § 20.1304 (2016). 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned Veterans Law Judge is granting the motion and advancing the appeal on the Board's docket based upon advanced age.  38 C.F.R. § 20.900 ("advanced age" is defined as 75 or more years of age).

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claims for service connection for a thyroid disability, a bilateral eye disability and bilateral leg soft tissue sarcoma is set forth below.  The remaining claim for an initial compensable rating for tinea versicolor is addressed in the remand portion of the decision below and is, again, remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The Veteran is not presumed to have been exposed to herbicides, as he did not serve on active duty in the Republic of Vietnam during the Vietnam era from January 9, 1962 to May 7, 1975, or in a unit that operated in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.

3.  The persuasive, objective evidence does not establish that Veteran was actually exposed to herbicides during his period of service, as alleged. 

4.  A thyroid disability was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between any currently diagnosed disability and the Veteran's military service.

5.  A bilateral eye disability was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between any currently diagnosed disability and the Veteran's military service.

6.  Bilateral leg soft tissue sarcoma was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between a currently diagnosed disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disability, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral eye disability, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for bilateral leg soft tissue sarcoma, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, along with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Thus, this letters meets the VCAA's content of notice and timing of notice requirements.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, identified private treatment records, and VA treatment records.   The Veteran has not identified any additional records that are relevant to either claim herein decided.   Also of record and considered in connection with the appeal are various written various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, in connection with any of these claims.  However, as explained in greater detail below, with respect to each claim, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is also satisfied that the AOJ has complied with its July 2016 remand directives as they pertain to the claims for service connection.  In this regard, as directed by the Board, additional VA treatment records were requested as was sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claims.   Thus, the Board finds that the AOJ substantially complied with the Board's July 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his disabilities are the result of purported exposure to herbicides during service.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including soft-tissue sarcoma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Veteran has also contended that his claimed disabilities are possibly related to ionizing radiation exposure in service.  Specifically, the Veteran has asserted that he was exposed to ionizing radiation as a result of his purported proximity to radar equipment.  See May 2010 Statement of Veteran.  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).  Non-ionizing exposure from radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2016).  As the type of radiation the Veteran claims to have been exposed to is not considered to be ionizing radiation, the provisions relating to ionizing radiation are not applicable to the instant claims.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran served on active duty in the Air Force from August 1960 to December 1966.  Service personnel records show no evidence of any service in the Republic of Vietnam.

Service treatment records do not reveal any thyroid, eye, or leg problems.  Indeed, a November 1966 Report of Medical Examination at separation reflects that the Veteran was clinically normal.  Moreover, in the November 1966 Report of Medical History, the Veteran reported never having any eye trouble, tumor, growth, cyst, cancer, or leg problems.

Post-service, private treatment records reveal that the Veteran developed hypothyroidism and Graves' disease in 1978.  He underwent a thyroidectomy in 1980.  As a result of his Graves' disease, he underwent a bilateral orbital decompression in 1980.  The postoperative diagnosis was bilateral exophthalmus.  Later in 1981, the Veteran developed myxoid tumors of the right and left lower legs.  The evidence of record does not show that the Veteran has ever been diagnosed with thyroid cancer.  Rather, he was diagnosed with hypothyroidism and Graves' disease.  These disabilities were not show for several years following service.

First, as regards purported exposure to herbicides, the Veteran initially asserted that he was purportedly exposed to herbicides at Griffiss Air Force Base (AFB) and Hickam AFB.  See July 2008 Claim.  The Veteran offered no details as to when and how he was purported exposed to herbicides at Griffiss and Hickam AFBs.  There is no evidence that Agent Orange was stored or used at either of those AFBs. "Information from Department of Defense (DoD) on Herbicide Tests and Storage Outside of Vietnam" (available at http://www.publichealth.va.gov/docs/agentorange /dod_herbicides_outside_vietnam.pdf ).  As such, there is no evidence that any Agent Orange was stored or used at either Griffin AFB or Hickam AFB.  Without any such evidence, the Board concludes that the Veteran was not exposed to herbicides during his time at either Griffiss AFB or Hickam AFB.

Then, in conjunction with his claim for service connection for ischemic heart disease, the Veteran asserted that between 1963 and 1966, while stationed at Hickam AFB, he had temporary duty in Vietnam for at least thirty days.  See November 2016.

As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his travel arrangements and his occupational duties.  See, e.g., Layno, supra, and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  In his initial claim for service connection, the Veteran did not report that he was ever served in the Republic of Vietnam.  Rather, he claimed that he was exposed to herbicides at either Griffiss AFB or Hickam AFB, as discussed above.  Then, in a statement dated October 2008, the Veteran stated that he was purportedly exposed to herbicides at Hickam AFB by ". . . whatever was going to and coming from Vietnam.  I also was stationed in Wake or Guam during that time."  While the Veteran, first in 2016, claimed that he served in Vietnam, he initially asserted that he was only stationed in Wake or Guam during his period of active service.  Moreover, in the October 2008 statement, the Veteran indicated that he did not serve in Vietnam and was exposed at Hickam AFB to ". . . whatever was going to and coming from Vietnam."  In light of these inconsistent statements, the Board finds that any assertions as to his in-service exposure to herbicides, to include the locations where he may have served, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

This finding is supported by a review of the Veteran's service personnel records, which do not show any evidence that the Veteran served in the Republic of Vietnam.  Further, a memorandum prepared by the AOJ in June 2017 notes that the there was a lack of information to corroborate the Veteran's assertion that he served on temporary duty in the Republic of Vietnam.  It was noted that the Veteran did not respond to a request for additional details regarding his purported temporary duty in Vietnam.  Further, it was noted that service personnel records did not support a finding that the Veteran ever served on temporary duty in the Republic of Vietnam.

For the above reasons, the weight of the evidence is against a finding that the Veteran served in the Republic of Vietnam during the Vietnam era or was otherwise exposed to herbicides during active service.  As such, service connection for any disability, to include a thyroid disability and/or soft tissue sarcoma, as due to exposure to herbicides, is not warranted.

The Veteran submitted a statement dated November 2008 from Dr. R.V.S., M.D.  In that statement, Dr. R.V.S. noted that the Veteran developed his thyroid disability after returning from Vietnam and he also discussed the Veteran's purported exposure to herbicides in Vietnam.  Likewise, a July 2009 statement from Dr. M.L.W., M.D., states that the Veteran was exposed to Agent Orange while in Vietnam, albeit in the context of discussing multiple birth defects of the Veteran's child.  However, as discussed above, the weight of the evidence is against a finding that the Veteran served in Vietnam and was exposed to herbicides therein.  Therefore, those private opinions are based on inaccurate factual premises and, as such, are entitled to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

Second, as regards purported exposure to radiation, as noted above, the type of exposure the Veteran purports to have been exposed to was non-ionizing radiation.  See Rucker, supra.  As such, the provisions pertaining to ionizing radiation are not applicable to this claim.

In any event, a November 2011 memorandum from the Department of the Air Force is of record.  In that memorandum, the Air Force noted that there was no external or internal radiation exposure data for the Veteran.  It further noted some potential for radiation when working near radar systems, but the Air Force was unable to determine the specific exposure that may have resulted for the Veteran.  It noted that a meta-analysis was performed on all Air Force personnel who were entered in the Air Force dosimetry program based on their potential for exposure to radar systems.  Over 46,000 readings were reviewed.  Of those, only five percent had any measurable does and only 0.1% had lifetime doses greater than 0.300 rem.  By comparison, the average annual exposure to background radiation for people in the United States is approximately 0.620 rem.  The memorandum also noted that consensus from the National Council on Radiation Protection and Measurements (NCRP), the World Health Organization (WHO) and the National Radiological Protection Board (NRPB) is that there are no long-term effects from low-level exposures to radiofrequency radiation.  Further, an extensive study of U.S. Navy personnel working with radar systems did not find any adverse health effects that could be attributed to radiofrequency radiation.

The only evidence submitted by the Veteran regarding any relationship between his purported radiation exposure and any disability is a statement dated May 2010.  In that statement, the Veteran stated that he was told by a doctor that he was going blind in his left eye due to thyroid cancer, which was caused by radar equipment that was detrimental to his health.

The Board acknowledges that the Veteran is competent to relay what a doctor has told him.  In any event, the Veteran has not been diagnosed with thyroid cancer.  Indeed, a review of the Veteran's treatment records from the 1980s note that he was diagnosed with hypothyroidism and Graves' disease.  There is no evidence that the Veteran has been diagnosed with any thyroid cancer.  To the extent that the Veteran himself asserts that he has thyroid cancer, such a diagnosis is a complex medical matter that falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377, n. 4 (providing that lay persons are not competent to diagnose cancer).  Further, a secondhand medical report is not probative evidence of nexus.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of a medical opinion ". . . is simply too attenuated and inherently unreliable to constitute [competent] 'medical' evidence").

While the Veteran is competent to describe his medical history and symptoms, the matter of whether any post-service disorder is medically related to active military service many years ago is a complex medical question, to include the question of whether any such disability is related to his purported exposure to non-ionizing radiation.  The Board finds that the Veteran is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4; see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Consequently, his own assertions as to medical etiology have no probative value, and neither he nor his representative has presented or even alluded to the existence of any evidence supporting the Veteran's assertions.  Overall, then, there is no competent, probative evidence even suggesting that any current thyroid disability, bilateral eye disability or soft tissue sarcoma is related to his alleged in-service trauma or any other incident of active military service. 

For those reasons, service connection for any disability as due to exposure to non-ionizing radiation is not warranted.  Indeed, the only evidence relating a disability to such purported exposure is the May 2010 secondhand statement from the Veteran.  As discussed above, that secondhand statement references thyroid cancer; however, the Veteran has not been diagnosed with thyroid cancer.  Indeed, the Veteran was diagnosed with hypothyroidism and Graves' disease.  As discussed above, the only competent evidence concerning the etiology of any disability in relation to radiation exposure is the May 2010 secondhand statement, but that statement does not relate to any currently diagnosed thyroid disability, rendering it not probative as to the issue of service connection.  As such, service connection for any disability claimed as related to purported in-service exposure to non-ionizing radiation is not warranted.

Third, as regards purported exposure to mustard gas, the Veteran asserted that he was purportedly exposed to mustard gas as Lackland AFB during basic training.  See July 2008 Claim.  However, the Veteran has not asserted which, if any of the disabilities for which service connection is sought, is related to his purported exposure to mustard gas.  In any event, the Board finds that the Veteran is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4; see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The Veteran is simply not competent to speak to any association between any currently diagnosed disability and purported exposure to mustard gas.  Without any competent evidence of such an association, service connection for any disability claimed as due to exposure to mustard gas is not warranted.

Furthermore, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with any these claims.  Generally, VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, supra. 

Here, however, there is no competent, credible and  probative evidence of a specific service injury or disease to which a current diagnosis may be related, or any medical suggestion of a nexus for any current thyroid disability, eye disability or bilateral lower extremity soft tissue sarcoma to a remote in-service event, injury or disease.  This is so even considering the low nexus standards to trigger VA's duty to provide an examination and/or medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters, 601 F. 3d at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Indeed, as discussed above, the weight of evidence is against a finding that the Veteran was exposed to herbicides in service.  While the Veteran may have been exposed to non-ionizing radiation in service, the only competent evidence in support of his claims is a secondhand statement that relates prostate cancer, which there is no diagnosis of, as opposed to Graves' disease or hypothyroidism, to his purported exposure to radar.  Finally, regarding purported mustard gas exposure, the Veteran offered no competent evidence supporting an association with such purported exposure and any current disability.  In summary, the McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion and in this particular case, they are not met. Id.; McLendon, supra.

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claims.  See 38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claims.  Id.  

For all the foregoing reasons, the Board finds that the claims for service connection for a thyroid disability, a bilateral eye disability and bilateral leg soft tissue sarcoma must each be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thyroid disability (claimed as hyperthyroidism, surgery, cancer, removal, residuals), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation is denied.

Service connection for a bilateral eye disability (claimed as optic nerve damage), claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation is denied.

Service connection for bilateral leg soft tissue sarcoma, claimed as due to exposure to herbicides, mustard gas, and/or ionizing radiation is denied.


REMAND

Unfortunately, the Board finds that further AOJ action in the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran was last afforded a VA examination to determine the severity of his service-connected tinea versicolor in June 2017.  The examiner stated that the Veteran presented with an unassociated rash, but no discoloration or rash of the chin, chest or back.  The examiner stated that the current tinea versicolor was dormant at that time.  Nonetheless, the Veteran reported that he experiences flare-ups of his tinea versicolor in the summer months.

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that the Board may not rely on a medical examination performed during the inactive stage of a veteran's fluctuating condition.  Id.   For those reasons, the Board concludes that the June 2017 VA examination not adequate for the purpose of evaluating the Veteran's service-connected disability and a remand for a new examination is necessary.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Veteran is hereby notified that failure to report the scheduled examination, without good cause, may result in the denial of the higher rating claim (which emanates from a claim for, an award of, service connection.  See 38 C.F.R. § 3.655(a), (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the expanded claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by a physician.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.

The examiner should specify all symptoms and functional impairment associated with the skin.  The nature and severity of such symptomatology should be described in detail.

Following physician examination, the examiner should render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the exposed areas affected.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided. 

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.

Based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the July 14, 2008, effective date of the award of service connection, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


